Order
Per Curiam
Cornelle Williams appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after he was convicted of second-degree murder, first-degree assault, and two counts of armed criminal action. Upon review of the briefs and the record, we find no error and affirm the judgment of the motion court. A published opinion would serve no jurisprudential purpose; however, we have provid*449ed the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b)